Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for priority in this continuation application with parent US continuation 17/011,893 granted as US Patent No. 11330771;  and parent US continuation application 15/547,337 granted as US Patent No. 10791684 which takes priority from PCT/CN2016/072878 20160129 and Chinese application 201510130184.8 filed on 03/24/2025 and Chinese application 201510047482.0 filed on 01/29/2015. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,330,771. Although the claim at issue is not identical, it is not patentably distinct from the patent claim because it includes all the limitations of the patented claim and is a simple change of a statutory category. A person of ordinary skill in the art would conclude that the invention defined in the claim at issue would have been an obvious variation of the invention defined in the claims of the U.S. Patent.  Comparisons of the claim in the instant application are shown in the table.  A mapping of the elements in the claim to those disclosed in the U.S. Patent No. 11,330,771 is as shown in the table. 
	
Claims in instant App: 17/663,385
Claims in US Patent 11,330,771
1. An intelligent gardening system, for monitoring and controlling gardening
apparatuses in a gardening area, comprising:
multiple sensors that collect environmental information of the gardening area;

one or more gardening apparatuses that perform gardening work according to a control instruction;

a self-moving device that capable of autonomously moving in the gardening area; 

and a control center that generates the control instruction based on the environmental information; 

wherein the sensors, the gardening apparatuses and the control center
communicate with each other to form an Internet of Things, the control center generates, according to gardening data produced in the work of the intelligent gardening system, a garden design report that comprises 

at least one of a garden vegetation distribution proposal,

a gardening apparatus arrangement proposal, 

a garden vegetation varieties proposal and a garden modification and construction scheme.

1. An intelligent gardening system, for monitoring and controlling gardening apparatuses in a gardening area, comprising:
 multiple sensors that collect environmental information of the gardening area;

one or more gardening apparatuses that perform gardening work according to a control instruction; 

a self-moving device that is capable of autonomously moving in the gardening area; 

and a control center that generates the control instruction based on the environmental information; 

wherein the sensors, the gardening apparatuses and the control center communicate with each other to form an Internet of Things, the control center generates, according to gardening data produced in the work of the intelligent gardening system, a garden design report that comprises 

at least one of a garden vegetation distribution proposal, 

a gardening apparatus arrangement proposal, 

a garden vegetation varieties proposal and a garden modification and construction scheme; 

wherein: the intelligent gardening system is configured to communicate with one or more external devices that each acquire corresponding data generated by the intelligent gardening system and that generate corresponding one or more data application policies based on the corresponding data, a first external device of the one or more external devices is a service provider device, and a first data application policy generated by the service provider device comprises a directed service policy that is based on demand information of several garden systems.


	
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kohler et al. (U.S. PG Pub. No. 20160157422), herein “Kohler,” in view of Lindores (PG Pub. No. 20140012732), herein “Lindores.” 

Regarding claim 1,
Kohler teaches an intelligent gardening system, for monitoring and controlling gardening apparatuses in a gardening area, (Kohler Par. 0001: “"The invention relates to a system for monitoring and controlling activities of at least one gardening tool within at least one activity zone." Par. 0007: “…autonomous tool…”)  comprising:
multiple sensors that collect environmental information of the gardening area; (Par. 0012: “Activity zone states may comprise vegetation type and length and the spatial arrangement thereof, fertilizer concentrations and fertilization needs, type of soil and soil density, environmental conditions determined by sensors in the activity zone, such as soil moisture, light and temperature conditions, or pH level, and in particular the last actions performed in the activity zone, for example when the activity zone was last irrigated and/or last fertilized.")
one or more gardening apparatuses that perform gardening work according to a control instruction; (Par. 0009: "Particularly advantageously, the monitoring device is provided for simultaneously monitoring and controlling activities of gardening tools of different types. In particular, the monitoring device may be provided to control a sequence of activities of various gardening tools, such as robotic mowers, irrigation tools and fertilizing tools, such that the activities are advantageous and/or particularly effective. In particular, the monitoring device may be provided to avoid conflicts of the activities of gardening tools and to allow the gardening tools to perform their activities in an advantageous order. Preferably, a robotic mower can first mow a lawn, before an irrigation tool irrigates the lawn.")
a self-moving device that capable of autonomously moving in the gardening area; (Par. 0036: "The gardening tool 12a is designed as a robotic mower, which cuts the lawn of the activity zones 14a and 14c…”  Par. 0037, line 16: "The gardening tool 12a may perform this activity autonomously ...”)
a control center that generates the control instruction based on the environmental information; (Par. 0008: “The monitoring device is preferably designed as a server.” “The monitoring device may control gardening tools guided by an operator.”  Par. 0013: "For controlling the activities of the at least one gardening tool, the monitoring device is particularly preferably provided to link at least one user information with at least one activity zone state and/or at least one environmental condition. An environmental condition may include soil moisture, light and temperature conditions, pH levels, hours of sunshine, quantity of rain, wind speed and/or an activity of persons in the environment of the garden. In particular, the environmental condition may include historical, current and future weather conditions, i.e. a forecast of weather conditions. Further, an environmental condition may include a rest period, in particular for persons in the environment of the garden. During this time, activities which cause emissions can be avoided. Wireless sensors may preferably be arranged in the garden and/or in activity zones, which wireless sensors are provided to measure one or more environmental conditions and transmit said environmental conditions to the monitoring device. The monitoring device may advantageously control the gardening tools predictively under consideration of an expected weather development.")
wherein the sensors, the gardening apparatuses and the control center (monitoring device 16 which is a server (Par. 0037, line 1)) communicate with each other to form an Internet of Things, (Par. 0037: “The monitoring device 16 is formed as a server, which is provided for storing and processing data and which has an Internet-based interface 20 for communicating with gardening tools 12, users 22 and external information systems 24. The server may be located in a location independent of the garden 34 and communicate via the Internet-based interface 20. A wireless communication means 18, formed as a WLAN and/or cellular router 36, of the monitoring device 16 is arranged within or near the garden 34, so that a range of the WLAN and/or cellular router 36 is sufficient to communicate with the gardening tools 12 and to obtain information on the activity zones 14, in particular from sensors and monitoring apparatuses, not shown in further detail here, of the activity zones 14. In the case described, the gardening tool 12a, formed as a robotic mower, transmits the state information 38a of the gardening tool 12a to the monitoring device 16, in this case in particular its location and motion information, comprising a position 28a and an orientation 30a of the gardening tool 12a, and the monitoring device 16 sends a control signal 40a to the gardening tool 12a.” Par. 0015: “The monitoring device preferably has an Internet-based interface for communicating with the at least one gardening tool and/or at least one user and/or at least one external information system. The gardening tools preferably have Internet-based interfaces. Alternatively, the gardening tools may be connected via a local data connection with a communication tool, which communicates with the monitoring device via an Internet-based interface. In this context, an “Internet-based interface” should be understood in particular as a preferably TCP/IP-based data connection with the Internet. The monitoring device may preferably communicate via the Internet and/or be accessed via the Internet and/or receive information from the Internet and/or make information available on the Internet. The monitoring device may use a particularly large number of information services, such as map servers, meteorological services, calendar services, email services, storage services and/or social networks. The monitoring device can advantageously use this information for controlling and/or monitoring activities of the gardening tools and/or for scheduling activities. The monitoring device can particularly easily provide information to a user worldwide and/or receive information from a user, for example on a computer and in particular a tablet, a smartwatch, a smartglass and/or a smartphone. The user may also carry a chip and/or tag which transmits information to the monitoring device. In particular, the chip and/or tag may be used to identify and/or transmit the location of the user.” See also Par. 0038 and figures 1 – 4.) 
Kohler does not teach the details of a control center (server) that generates several elements such as a design report, vegetation distribution proposal, etc. However, Lindores does teach that the control center (computer system 750)  generates, according to gardening data produced in the work of the intelligent gardening system, (Abstract: “In a method of for generating a crop recommendation, a plurality of data sets are received by a computer system from a plurality of disparate data sources, wherein each of said plurality of data sets describes a factor affecting a crop. A benchmark is created by the computer system for each of the data sets which describes how the factor affects the market value of the crop. A model is generated by the computer system which describes the crop based upon each of said benchmarks from the plurality of data sets. A report is then generated by the computer system comprising at least one recommendation…” Par. 0182: “In accordance with various embodiments, another data set received by computer system 750 comprises a description of the ground moisture content report 2620 at a location where the crop is grown. For example, a mobile device 701 or fixed asset 703 can be configured to measure and report ground moisture content report 2620 to computer system 750. In accordance with various embodiments, computer system 750 can determine how the ground moisture content will affect the market value of a crop be affected by the ground moisture content. Thus, if the ground moisture content is too low, a lower than optimal yield will result in a lower market value for that crop. Computer system 750 can generate a recommendation to plant a different crop or varietal before planting season begins, or to irrigate the crop during the growing season after the crop has been planted. It is noted that the data regarding ground moisture can be updated regularly during the growing season to facilitate optimizing the growth, and market value, of the crop. See also Par. 0186, 0187, 0191, and 0193.)  
a garden design report (Par. 0191: “…can create models generated as reports…”)  that comprises at least one of a garden vegetation distribution proposal, (Par. 0182: “Computer system 750 can generate a recommendation to plant a different crop or varietal before planting season begins…” Par. 0174: “Various embodiments are configured to aggregate data from various disparate sources not only to provide a better overall estimate of how well a particular crop will perform at a given location at a given time, but also to optimize treatments, irrigation, planting and harvesting of a crop, as well as generate a recommendation of a crop varietal to plant in order to maximize profits for a farmer.”) 
a gardening apparatus arrangement proposal, (Par. 0118: “Computer system 750 further includes crop treatment compatibility determiner 1660 and crop treatment action initiator 1670…”  Par. 0112: “Various crop treatments may be applied to crops and fields by a variety different types crop treatment applicators. Some examples of crop treatment applicators include, but are not limited to: mounted sprayers, trailed (towed) sprayers, self-propelled sprayers (e.g., Hagie type sprayers), and aerial sprayers (e.g., spray planes/crop dusting aircraft).” Par. 0122: “Crop treatment compatibility determiner 1660 receives crop treatment information 1605 related to a crop treatment applicator and determines if a crop treatment is compatible with a field in which the crop treatment applicator is located or in which the crop treatment will be applied.” See also complete paragraphs 0120, 0123, 0124, 0136, 0140. See figure 16. Examiner’s Note – Computer system 750 receives data from a number of sources including sensors and then determines the type of applicator (i.e. sprayer) and treatment that should be used on a particular crop. See also Kohler paragraph 0008 that teaches in which gardening tools are to perform an activity in a particular zone.) 
a garden vegetation varieties proposal (Par. 0190: “Thus, recommendation 2670 may describe an irrigation plan and/or crop treatment regime, a next year's planting date, etc. which will make the values of benchmark(s) 2660 comparable to the second location benchmark(s) 2661 described in second location reports 2651. Additionally, computer system 2600 can run multiple simulations to identify the best practice(s) to increase yields over those identified in second location reports 2651. In accordance with various embodiments, recommendations 2670 can comprise pre-planting recommendations as well as post-planting recommendations based upon the latest available data throughout the growing season. Thus, recommendations 2670 may comprise a pre-season planting report which may include, but is not limited to, what crop varietal to plant, when to plant, projected profits based upon these conditions, etc. Recommendations 2670 may also comprise a nutrient regime recommendations regarding pre-planting nutrient applications including whether to implement multiple small passes or a single comprehensive application of nutrients, the amount and timing of nutrient application, as well as what types of nutrients will result in the greatest yield at the lowest cost. Recommendations 2670 may also comprise an irrigation scheduling recommendation including irrigation scheduling and the amount of water to be applied. This can be based upon a variety of factors such as where a crop is in the plant growth cycle, measure and/or predicted precipitation, previous year climate, what chemical applications have been applied or are to be applied, the type, timing, and rate at which the chemical applications are applied, etc.”  See figure 26 wherein the computer system 750 generates the recommendations (2670).”) 
and a garden modification and construction scheme. (Par. 0192: “In operation 2530 of FIG. 25, a model which describes the crop based upon each of the benchmarks from the plurality of data sets is generated. In accordance with at least one embodiment, computer system 750 generates a model 2665 based upon the set of benchmarks generated as described above with reference to operation 2520. Thus, based upon the factors described by benchmarks 2660, model 2665 is generated which will predict the growing conditions for that crop based upon the data sets which are described by benchmark(s) 2660. Model 2665 allows a farmer to see what effect the current conditions and/or projected future actions he may take will have on the growth, yield, and/or market value of a given crop. By generating a plurality of models in which one or more benchmark values are changed, the farmer can determine which actions result in greater return on investment for a crop. For example, a farmer can model whether the yield for a crop is greater by using more water for irrigation, or whether more fertilizer will be more effective in increasing the yield. The farmer can model various scenarios in which a mix of different variables are changed (e.g., some increase in irrigation as well as fertilizing) to see what set of actions will result in the greatest yield for his crop.”  For example, if one or more variables at the second location correspond with variables at the first location, the farmer at the first location will be better able to predict the yield and/or market value of his crops based upon the past performance at the second location. In accordance with various embodiments, benchmark attributes can include, but are not limited to, the varietal of crop (e.g., including new varietals), what treatments are applied to the crop, when the crop treatments are applied, fertilizer manufacturer's recommendations, water use calculators for the crop, irrigation, evapotranspiration models, crop rotation, nutrient levels in the soil, etc. Par. 0176: “Typically, the more matches between the benchmarks at the first location and second location will result in a better idea of the yield and/or market value of the crops at the first location. The combination of data sets of all these attributes can thus be used to model an expected yield for a farmer, particularly when benchmarked against similar attributes from a different location, or previous year's data. This information, combined with current or projected commodity and/or crop futures, allows a farmer to predict how profitable his crop will be for that growing season. In other words, the farmer will be able to generate an estimate of his return-on-investment based upon the variables he has identified. Furthermore, the farmer can change some, or all, of the variables to determine how to attain a better return-on-investment. For example, the farmer can explore whether additional irrigation or crop treatments will increase his yield. Additionally, the farmer can explore whether planting a different crop entirely would be more profitable based upon current/projected crop prices. Furthermore, once the crop has been planted, these models can be updated in real-time to reflect current conditions. For example, real-time data feeds via application programming interfaces (APIs) can be used to monitor and update network 700. Par. 0190.)  
Examiner’s Note – See also Johnson below that may teach all the elements that Lindores teaches.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the intelligent gardening system with multiple sensors and a gardening apparatus, such as a mower, that is autonomous, wherein the system uses a monitoring device as a server that uses data from the sensors and generates control instructions as in Kohler with a computer system that generates recommendations, reports, and models for various crops including crop varieties, location of crops, and changed conditions for crops as in Lindores in order to “optimize treatments, irrigation, planting and harvesting of a crop, as well as generate a recommendation of a crop varietal to plant in order to maximize profits for a farmer.” (Par. 0174) 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

Johnson (US PG Pub. No. 20130174040) may also teach the elements that Lindores teaches where: the control center  generates, (Par. 0031: “crop-planting plan generator 110, may reside on a common computer-based platform, such as a server or set of servers.”) according to gardening data (Par. 0057: “Soil data 415, crop data 420 and climate data 425 may also be inputs to the database 429 and processor 430…”) produced in the work of the intelligent gardening system, (Par. 0010: “On some occasions, the received information may include remotely sensed data including data or images produced by a sensor or images of fields and/or crops. The remotely sensed data or images may be analyzed by, for example, the crop-planting plan generator and the condition of crops or fields may be determined therefrom.” a garden (crop) design report that comprises at least one of a garden vegetation distribution proposal, (Par. 0005: “The received information may be used to generate one or more crop-planting plans. Crop-planting plans may include, for example, buyer, supplier and landlord contractual obligations, a logistics plan that provides logistical options and instructions for the schedule, movement, and use of equipment, supplies, and resources available for the execution of the crop-planting plan. It may also include a sequence of fields to be planted, site specific planting recommendations and instructions, recommended seed planting rates and maturities, recommended nutrition applications, recommended pest control, field locations, maps, resources and their responsibilities, equipment to be used and their capacities, landlords, buyers, suppliers, supplies required (e.g., fertilizer, herbicide, insecticide, seed), schedules and activities to be performed. The crop-planting plan may include the status of the portion of the crop-planting plan that has been already completed, including supplies consumed, supply shortages, capacity utilization, and accomplishments. In one embodiment, a crop-planting plan may include measures of plan effectiveness and efficiencies, for example, a utilization index, a crop index, a time index, a cost index, a capacity rating, and recommendations to improve the indexes. In another embodiment, the crop-planting plan may include a logistics plan that provides logistical options and instructions for the schedule, movement, and use of equipment, supplies, people, and other resources available for the execution of the crop-planting plan.”) 
a gardening apparatus arrangement proposal, (Par. 0058: “…determinations regarding crops that are planted. Planting plan data may also include field sequence (the order in which the fields will be planted) and/or instructions for the equipment and/or personnel for the planting of seeds and other, miscellaneous information.” See figures 2 and 3 (label on right: “planting plan”). Par. 0081: “In one embodiment, recommendation table 860 may include a recommendation for the purchase, renting, or selling of equipment or resources used to plant a crop or execute a crop-planting plan. For example, recommendation table may include a recommendation for the planting of a particular type of crop, fertilizer, insecticide, or herbicide to be used on a field, or a type of equipment that could be used to increase the efficiency of a crop-planting event.”)  
a garden vegetation varieties proposal (Par. 0009: “In another embodiment, the crop-planting plans may include multiple attributes or categories of information, such as field condition, visually entered and/or remotely sensed, and the field's availability and readiness upon which to execute the crop-planting plan, resources including equipment, personnel, and supplies available to execute the crop-planting plan, type of crops to be planted, local knowledge, planned and unplanned events, weather data, crop pricing data, and the like. On some occasions, an attribute of the received information may be determined and the received information may be incorporated into a corresponding attribute of the crop-planting plans. For example, when an attribute of the received information relates to a field condition, it may be incorporated into a corresponding field condition attribute of the crop-planting plan.”  Par. 0035: “Database 120 may be one or a series of databases linked together and in communication with crop-planting plan generator 110. Database 120 may store data related to any facet of the crop-planting process including, for example, field availability and condition, resource availability or utilization, crop characteristics (e.g., seed type, germination, and/or growth characteristics)…” 
and a garden modification and construction scheme.  (Par. 0031: “Usually, though not necessarily, user 130 may connect to system 100 periodically, either to upload crop-planting information ( e.g., crop-planting plan modifications and additions, accomplishments, outcomes, or unplanned events), download new or updated crop-planting plans, and so on.” See also Par. 0038, and claims 2, 4, 13, 14, 15, and 17. 

Grufman (US PG Pub. No. 20170345210) also teaches “a method for mapping and planning a parcel or garden may include receiving information indicative of position data of a robotic vehicle transiting a parcel and corresponding image data captured by the robotic vehicle at one or more locations on the parcel.” (Abstract)  Paragraph 0038 teaches that a base map is created by a processing circuit: “…processing circuitry 272 of the garden mapping unit 270 may be configured to generate a base-map 280 of the parcel 20 based on the image data and position information received from the image capture module 110 and the positioning module 100, respectively. In this regard, position and heading information may be integrated with image data to generate a two or three dimensional base-map 280 of the parcel.”  See also Par. 0039: “…the base map 280 can be easily generated in a substantially automatic way, and the base map 280 is also an accurate representation of the parcel 20 and can be updated by further operation of the robotic vehicle 10.” See also Par. 0007 and 0040. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116